Citation Nr: 1206369	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  11-18 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran had active air service from August 1968 to August 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In April 2011 the Veteran testified at a hearing before a Decision Review Officer.  A transcript of the proceeding is of record.


REMAND

On his substantive appeal the Veteran requested a Board hearing before a Veterans Law Judge in Washington, D.C.  In December 2011 the Veteran was provided with notice that his hearing was scheduled in February 2012.  The Veteran submitted a letter in January 2012, where he requested a Board videoconference hearing at the RO in lieu of a Board hearing in Washington, D.C.

As the RO schedules videoconference Board hearings, a remand of this matter is warranted to schedule the desired hearing in accordance with the Veteran's request.

Accordingly, the matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

The RO should schedule the Veteran for a videoconference Board hearing in accordance with the docket number of this appeal. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

